Motion for judgment of nonsuit as to W. H. Smith individually was sustained. There was verdict in favor of plaintiff on issues submitted, and from judgment thereon the corporate defendant appealed.
This case and the case of Kennedy v. Smith, ante, 514, grew out of the same facts, and the two cases were tried together. The facts are set out in the Kennedy case. However, it appeared in this case that plaintiff Strickland was a passenger in the automobile driven by Kennedy at the time of the collision with defendant's truck. There was no evidence upon which contributory negligence could be imputed to this plaintiff, and the court properly so instructed the jury.
An examination of the other assignments of error brought forward in defendant's appeal fails to disclose prejudicial error. In the trial we find.
No error. *Page 518